EXHIBIT Certification of Chief Executive and Financial Officer of Monument Resources, Inc. Pursuant to 18 U.S.C. 1350 I, A.G. Foust, certify that: In connection with the Quarterly Report on Form 10-Q of Monument Resources, Inc. (the “Company”) for the period ended June 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, A.G. Foust, Chief Executive and Financial Officer of the Company, certify pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the
